On order of the Court, the application for leave to appeal the August 7, 2018 judgment of the Court of Appeals is considered. Pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we VACATE that part of the Court of Appeals opinion holding that the terms "child" and "beneficiary" in MCL 700.1105(c) are not modified by the phrase "and any other person that has a property right in or claim against a trust estate," as this holding was unnecessary to resolving this case in light of its conclusion that Petitioner Cathy Deutchman was an "interested person" under MCR 5.125(C)(33)(g) and MCL 700.7603(2). In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining question presented should be reviewed by this Court.